Judgment of conviction affirmed. Concur — Botein, P. J., Breitel, Valente and Bastow, JJ.; Stevens, J., dissents and votes to reverse in the following memorandum: I dissent and vote to reverse the conviction of the defendant Carl Pierelli on the ground that his guilt was not proved beyond a reasonable doubt. I might also comment that in my view the sentence imposed was excessive. The defendant had no prior criminal record, and to impose a sentence of $125 or 25 days and 30 days in my view far exceeds the demands of justice.